                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY

 RANDALL K. VENZIE,
                                                           Civil Action No. 19-16191(RBK)
                 Petitioner,

         v.
                                                                       OPINION
 GEORGE O. ROBINSON, et. al.,

                 Respondents.

ROBERT B. KUGLER, U.S.D.J.

       Petitioner is a state prisoner currently incarcerated at the Adult Diagnostic & Treatment

Center in Avenel, New Jersey. He is proceeding pro se with an Amended Petition for Writ of

Habeas Corpus (“Petition”) pursuant to 28 U.S.C. § 2254. (ECF No. 4). For the following reasons,

the Court will dismiss the Petition for lack of jurisdiction as second or successive, deny Petitioner’s

motion for pro bono counsel as moot, and will not issue a certificate of appealability.

                                       I.      BACKGROUND

       As discussed in this Court’s earlier Opinion, Petitioner previously filed a petition for writ

of habeas corpus pursuant to 28 U.S.C. § 2254, challenging his state conviction and sentence, and

this Court denied that petition. (Civ. No. 11-7404, ECF Nos. 18, 19). The victim of Petitioner’s

offenses was his daughter (“Daughter”), who was initially his and his wife’s (“Mother”) foster

child. The two later formally adopted Daughter, together with the Daughter’s two brothers.

        When the Daughter turned six years old, Petitioner started systemically fondling her,

especially when, after nightmares, she sought refuge in his and the Mother’s bed. By the time the

Daughter was eleven, Petitioner’s conduct began to encompass oral and digital penetration, and

then swiftly progressed to showing the Daughter magazine pornography, as well as pornographic

video and computer images.
          Apparently, when the Daughter was ten, she tried to discuss Petitioner’s conduct with the

Mother, but the Mother did not believe her timid statements and brushed them off. Three years

later, when the Daughter turned thirteen, she confronted Petitioner about the ongoing abuse, and

he promised to stop it but, after a lull, resumed. When she finally reached sixteen, the Daughter

threatened Petitioner with calling the police if the abuse would not stop. The threat had its desired

effect and, two months after that confrontation, Petitioner apologized and stopped.

          During the investigation, Petitioner made several incriminating statements and later

challenged those statements at a suppression hearing. As will be relevant to the discussion below,

the state court judge that presided over the suppression hearing,1 also presided over an adoption

hearing many years prior and had granted Petitioner’s application to adopt the victim. Petitioner

sought the judge’s recusal, alleging bias, and the judge declined to recuse. Trial counsel did not

file an appeal of that decision. Additionally, at the hearing, a key detective revealed that he had

destroyed his contemporaneous notes of the investigation. Petitioner alleges that counsel should

have, but failed, to seek a spoliation adverse inference.

          Ultimately, in October of 2003, a jury convicted Petitioner at trial. Upon Petitioner’s

conviction, the trial court merged the corresponding groups of child endangerment and sexual

assault charges and imposed a string of concurrent sentences yielding an aggregate total of twenty-

eight years minimum and sixty-seven years maximum; the trial court made this term subject to the

No Early Release Act (“NERA”). In 2005, on direct appeal, the New Jersey Superior Court,

Appellate Division, affirmed his conviction and sentences, but vacated the NERA component.

          In 2006, the trial court resentenced Petitioner “to a sixty-seven year term of imprisonment,

and imposed a twenty-three year period of parole ineligibility.” State v. R.K.V., No. A-3594-16T4,



1
    The judge that presided over the suppression hearing did not preside over Petitioner’s trial.
                                                   2
2018 WL 5532693, at *1 (N.J. Super. Ct. App. Div. Oct. 30, 2018). Once again on direct appeal,

the Appellate Division affirmed in September of 2010, and the New Jersey Supreme Court denied

certification in September of 2011. Id.

       In December of 2011, Petitioner filed his first petition for writ of habeas corpus pursuant

to 28 U.S.C. § 2254, and ultimately, this Court denied the Petition on the merits and did not issue

a certificate of appealability. (ECF No. 11-7404, ECF Nos. 18, 19). Petitioner appealed, and in

August of 2013, the Third Circuit denied Petitioner’s request for a certificate of appealability and,

in October of 2013, denied his petition for a rehearing en banc. In February of 2015, the Supreme

Court denied certiorari, and in May of 2014, denied Petitioner’s petition for a rehearing.

       In February of 2016, Petitioner filed his first petition for post-conviction relief (“PCR”),

raising the recusal issue for the first time since his trial court proceedings. The PCR court denied

the petition, finding it time barred and that enforcement of the time bar would not result in a

fundamental injustice. R.K.V., 2018 WL 5532693, at *2. The PCR court found no basis to

Petitioner’s bias claims and noted that Petitioner “could have but did not raise the question of the

judge’s alleged partiality on direct appeal, although he otherwise challenged [the] ruling on his

suppression motion.” Id.

       Petitioner appealed, and in October of 2018, the Appellate Division affirmed the

application of the time bar and alternatively, denied the appeal on the merits. Id. at *3. In May of

2019, the New Jersey Supreme Court denied certification.

       Thereafter, Petitioner filed the instant Petition, contending that his trial counsel was

ineffective for: (1) failing to appeal the suppression hearing judge’s refusal to recuse; (2) failing

to move for an adverse inference during the suppression hearing; and (3) that the Appellate

Division erred in affirming the time bar on his PCR petition.



                                                 3
                                  II.      STANDARD OF REVIEW

        Federal district courts have a pre-service duty under Rule 4 of the Rules Governing § 2254

Cases in the United States District Courts, to screen and summarily dismiss a habeas petition prior

to any answer or other pleading when the petition “appears legally insufficient on its face.”

McFarland v. Scott, 512 U.S. 849, 856 (1994); see also United States v. Thomas, 221 F.3d 430,

437 (3d Cir. 2000) (explaining that courts may dismiss petitions where “none of the grounds

alleged in the petition would entitle [the petitioner] to relief”).

                                          III.    DISCUSSION

        As mentioned above, Petitioner previously filed a § 2254 petition and received a denial on

the merits from this Court. Consequently, the Court must first address whether it has jurisdiction

over the instant Petition.

        The Antiterrorism and Effective Death Penalty Act limits a district court’s jurisdiction over

second or successive § 2254 petitions. Specifically, § 2244(b)(3)(A) provides that, “[b]efore a

second or successive application permitted by this section is filed in the district court, the applicant

shall move in the appropriate court of appeals for an order authorizing the district court to consider

the application.” 28 U.S.C. § 2244(b)(3)(A). Rule 9 of the Rules Governing Section 2254 Cases

similarly provides that, “[b]efore presenting a second or successive petition, the petitioner must

obtain an order from the appropriate court of appeals authorizing the district court to consider the

petition as required by 28 U.S.C. § 2244(b)(3) and (4) .”

        The term “second or successive” habeas corpus petition under § 2254 is a term of art. See

Magwood v. Patterson, 561 U.S. 320, 332 (2010). A petition is not second or successive simply

because it follows a prior petition. See Panetti v. Quarterman, 551 U.S. 930, 944 (2007); Benchoff

v. Colleran, 404 F.3d 812, 817 (3d Cir. 2005). Subject to some exceptions not relevant here, a



                                                   4
petition is second or successive if: (1) a court decided an earlier petition on the merits; (2) the prior

and new petitions challenge the same conviction; and (3) the petitioner could have raised the new

petition’s claims in the earlier petition. See United States v. Irizarry, No. 00-333, 2014 WL

7331940, at *3 (D.N.J. Dec. 18, 2014); Candelaria v. Hastings, No. 12-3846, 2014 WL 2624766,

at *3 (D.N.J. June 12, 2014) (listing exceptions); see also Benchoff, 404 F.3d at 817.

        If a § 2254 petition is second or successive, the filing of such a petition is only permissible

under narrow circumstances; specifically:

                (2) A claim presented in a second or successive habeas corpus
                application under section 2254 that was not presented in a prior
                application shall be dismissed unless—

                        (A) the applicant shows that the claim relies on a new rule of
                            constitutional law, made retroactive to cases on
                            collateral review by the Supreme Court, that was
                            previously unavailable; or

                        (B)
                                (i) the factual predicate for the claim could not have
                                been discovered previously through the exercise of
                                due diligence; and

                                (ii) the facts underlying the claim, if proven and
                                viewed in the light of the evidence as a whole, would
                                be sufficient to establish by clear and convincing
                                evidence that, but for constitutional error, no
                                reasonable fact finder would have found the
                                applicant guilty of the underlying offense.

28 U.S.C. § 2244(b)(2).

        With those principles in mind, the Court finds that the Petition is second or successive.

This Court decided Petitioner’s prior § 2254 petition on the merits, in March of 2013 (Civ. No.

11-7404, ECF Nos. 18, 19), and both the prior and new petitions challenge Petitioner’s conviction

on child endangerment and sexual assault charges. (Compare ECF No. 4, with, Civ. No. 11-7404,

ECF No. 4).

                                                   5
          Moreover, Petitioner could have raised his new claims in his prior petition. The factual

predicates behind the new claims: the suppression hearing judge’s refusal to recuse; his trial

counsel’s failure to appeal that decision; and his trial counsel’s failure to ask for a spoliation

adverse inference, all occurred before October 23, 2003,2 well before Petitioner filed his first §

2254 petition in 2011.

          Accordingly, the instant Petition is second or successive, and Petitioner does not allege,

nor does it appear, that he has ever received permission from the United States Court of Appeals

for the Third Circuit to file a second or successive § 2254 habeas petition. As a result, this Court

does not have jurisdiction over the instant case. 28 U.S.C. § 2244(b)(3)(A).

          In such a situation, this Court may “if it is in the interest of justice, transfer such action . .

. to any other such court . . . in which the action . . . could have been brought at the time it was

filed.” 28 U.S.C. § 1631. It is not in the interest of justice to transfer this case to the Third Circuit,

however, as it does not appear that Petitioner’s filing falls within the narrow grounds for filing a

second or successive petition. 28 U.S.C. § 2244(b)(2).

          In particular, Petitioner knew, or could have discovered “through the exercise of due

diligence,” the factual predicates for his new claims before filing his first § 2254 petition. 28 U.S.C.

§ 2244(b)(2)(B)(i). Petitioner alleges that the information “was not available to him” until 2012,

because the prosecutor’s office “withheld all the transcripts” until a court order “forced” the

prosecutor to send the transcripts. (ECF No. 4-4, at 9). Petitioner, however, could have obtained

those records from the state courts, or through his trial and appellate counsel (who presumably had




2
    The date of his conviction.
                                                      6
access to those transcripts), or simply asked his trial counsel as to what had transpired during3 the

hearing, at any point before the filing of his first § 2254 petition, many years later, in 2011.

        Accordingly, the Court will dismiss the Petition for lack jurisdiction as a second or

successive petition that lacks authorization from the Third Circuit.

                           IV.     CERTIFICATE OF APPEALABILITY

        Pursuant to 28 U.S.C. § 2253(c), unless a circuit justice or judge issues a certificate of

appealability, a litigant may not appeal from a final order in a proceeding under 28 U.S.C. § 2254.

A certificate of appealability may issue “only if the applicant has made a substantial showing of

the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2).

        “When the district court denies a habeas petition on procedural grounds without reaching

the prisoner’s underlying constitutional claim,” a certificate of appealability “should issue when

the prisoner shows, at least, that jurists of reason would find it debatable whether the petition states

a valid claim of the denial of a constitutional right and that jurists of reason would find it debatable

whether the district court was correct in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473,

484 (2000). Here, jurists of reason would not disagree with the Court’s conclusion that it lacks

jurisdiction over Petitioner’s second or successive § 2254 Petition. Consequently, the Court will

not issue a certificate of appealability.




3
 The Petition does not specify whether Petitioner was physically present at the suppression
hearing.
                                                   7
                                      V.       CONCLUSION

       For the foregoing reasons, the Court will dismiss the Petition for lack of jurisdiction, deny

Petitioner’s motion to appoint pro bono counsel as moot, and will not issue a certificate of

appealability. An appropriate Order follows.


Dated: March 3 , 2020                                s/Robert B. Kugler
                                                     ROBERT B. KUGLER
                                                     United States District Judge




                                                8
